Citation Nr: 0933505	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-25 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hysterectomy 
residuals.

3.  Entitlement to service connection for residuals of a 
small bowel obstruction.

4.  Entitlement to service connection for rheumatoid 
arthritis (claimed as arthritis of the left knee, right hip, 
right elbow, left elbow, left wrist and left shoulder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1990 to May 
1991, and served in the U.S. Army Reserves and/or the Army 
National Guard from November 1981 to April 2005 (unverified). 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In February 2006 the Veteran issued a notice of disagreement 
with the January 2006 rating decision in regard to the claims 
for service connection for rheumatoid arthritis and 
hypertension.  The RO liberally construed the notice of 
disagreement to apply to all of the January 2006 rating 
decision denials, and issued a Statement of the Case for all 
four issues.  The Veteran then filed a substantive appeal of 
all four issues, and, as such, the Board will also address 
the four issues contained on the title page.

For reasons addressed below, these matters are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


REMAND

Unfortunately, a remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that she is afforded every possible 
consideration.  Such development would ensure that her due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008), are met.

A.  Small Bowel Obstruction

In a statement received August 2006, the Veteran contended 
that she had to undergo laproscopic surgery to remove an 
abdominal wall abscess due to the use of steroids that were 
prescribed to her during her period of active duty.

Private treatment records show that the Veteran underwent a 
laparotomy in October 1991 after presenting to the Emergency 
Room with abdominal pain.  The Veteran was found to have a 
bowel perforation.  The operation report showed that the 
Veteran had a fairly large cavity and a puncture site in the 
small bowel.  The physicians also discovered dense adhesions 
all over the abdominal wall "from previous surgery 
probably."

In an April 2006 letter, the Veteran's private treating 
physician for her small bowel perforation noted that the 
Veteran had a history of steroid injections (prednisone), 
which the physician opined caused several of the Veteran's 
maladies.  The private physician did not specifically state 
whether the prednisone was the likely cause of the Veteran's 
small bowel obstruction.

As the Veteran is a registered nurse and contends that her 
small bowel perforation was the result of steroids prescribed 
and used during active service, and the laparotomy occurred 
five months after the Veteran served on active duty, the 
Board finds that a VA examination is needed to obtain an 
opinion as to whether the Veteran currently suffers from any 
small bowel obstruction, and as to whether the Veteran's 
prior small bowel perforation was the result of any incident 
of service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).



B.  Rheumatoid arthritis

The Veteran provided a written statement of her arthritis 
history where she noted that in August 1985 "while on active 
duty" the Veteran developed knee pain and was referred to a 
hospital by an in-service physician.  She also stated that 
"while on active duty at Camp Blanding" in August 1986 her 
elbow became inflamed and she was seen by a physician who 
referred her to the Naval Hospital in Charleston where she 
was diagnosed with "tennis elbow."  The Veteran described 
that she then saw her private physician who stated she had 
arthritis in her elbow and her knee.

A service treatment examination records from January 1983 and 
June 1984 noted that the Veteran had left knee pain and 
swelling.  An examination record from June 1986 noted that 
the Veteran's left knee had pain and swelling from jogging 
since August 1985 and that the Veteran had been on a limited 
profile for the previous two months.  The August 1986 Naval 
Hospital record indicated that the Veteran sought treatment 
there for left elbow pain with no known trauma.  

An August 1989 record from private physician Dr. B (noted to 
be a rheumatologist in Charleston on a different record) 
appears to have diagnosed the Veteran with seronegative 
rheumatoid arthritis.  The Veteran was given joint 
stabilization of a bulky wrap.  

A service treatment examination record from June 1990 noted 
that the Veteran had a swollen and tender left elbow and 
right ankle, and that the Veteran had been diagnosed with 
rheumatoid arthritis in 1989 and that she was on a limited 
profile.  In another notation on the examination it stated 
that the Veteran underwent left elbow surgery and that the 
Veteran had rheumatoid arthritis of the elbows, fingers, 
wrists, hips, and toes.  In September 1990 the Veteran was 
referred to internal medicine from orthopedics (within 
service) where the physician noted that the Veteran tested 
negative for the rheumatoid arthritis factor (seronegative).  
The physician stated that the Veteran had a somewhat atypical 
case in its asymmetric involvement, but that hand films were 
not inconsistent with the diagnosis, and the Veteran was 
prescribed prednisone.  The physician then referred the 
Veteran do get a radiological consult.  X-rays of the left 
wrist and hand were read to show a "possibility of 
rheumatoid arthritis."  The Veteran was given a permanent 
profile in April 1991.  Further records contained in the 
claims file show that the Veteran has continued on 
medications for her rheumatoid arthritis, and records from 
August 2001 and December 2004 note that the Veteran has not 
had severe joint swelling or pain, flares or achiness.  A 
record from June 2005 noted that the Veteran's arthritis was 
stable.

The Veteran has contended that the diagnosis of "tennis 
elbow" was an incorrect diagnosis of arthritis, which she 
also had in her knees.  The record shows that the Veteran was 
diagnosed with seronegative rheumatoid arthritis prior to her 
entry into active duty in August 1990.  However, as will be 
discussed below, it is unclear whether it was incurred during 
a period of active service.  On remand the Veteran should be 
afforded a VA examination to determine whether her active 
service cause or aggravated her arthritis.

C.  All Claims

It is the Veteran's contention that each of the claimed 
disabilities was incurred during a period of active service.  
Medical records demonstrate that the Veteran underwent a 
hysterectomy in 1984, was diagnosed with hypertension in 
1999, was treated for a bowel obstruction in 1991, and was 
diagnosed with rheumatoid arthritis of multiple joints in 
1989.  However, the only confirmed period of active duty is 
from August 1990 to May 1991.  

Applicable law restricts the types of service that qualify 
for disability benefits.  A veteran is defined as a person 
who served in the active military, naval, or air service and 
who was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d) (2008).  The term "active 
military, naval, or air service" includes: (1) active duty; 
(2) any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; and (3) any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 2020 & Supp. 
2008); 38 C.F.R. § 3.6(a) (2008).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 2020 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  Active service includes any 
period of active duty for training (ACDUTRA) during which the 
individual was disabled from a disease or an injury incurred 
in the line of duty, or a period of inactive duty training 
during which a veteran was disabled from an injury incurred 
in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Further, ACDUTRA includes full-time duty in the 
Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Duty, other than full-time duty, 
performed by a member of the Reserves, is considered to be 
inactive duty training.  38 C.F.R. § 3.6(d)(1).

Although the RO certified that the Veteran's service 
treatment records were unavailable, it does not appear that 
service personnel records were requested.  Moreover, while 
the RO contacted the Veteran's reserve unit to verify her 
periods of active service, no records were found, and it does 
not appear that any other sources were contacted.  

The RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal.  The RO's notice letter to the Veteran should 
explain that she has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The notice letter 
should comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and 
her representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  Then, the RO should verify all periods 
of Army Reserve service, including all 
dates and types of service (i.e., ACDUTRA 
or INACDUTRA).  Search all available 
repositories, to include the NPRC, and the 
South Carolina Adjutant General's office, 
in an attempt to locate the Veteran's 
complete service personnel records.  The 
claims folder should document the efforts 
made to obtain these records along with 
any negative responses.  If the service 
personnel records cannot be obtained, a 
letter should be sent to the Veteran 
informing her of the steps taken to obtain 
the service personnel records, listing 
alternative sources, and requesting her to 
furnish any such records in her possession 
or to identify the possible location of 
such records.  The RO should place a 
memorandum in the claims file showing all 
verified periods of service, including 
periods of ACDUTRA and INACDUTRA.  

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, and the memorandum of 
verified periods of service must be made 
available to the physician designated to 
examine the Veteran, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should determine whether the 
Veteran currently suffers from a current 
small bowel obstruction or residuals from 
her 1991 small bowel perforation, 
including scarring, and, if so, provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that such current 
disability is the result of injury or 
disease incurred in or aggravated by a 
verified period of service.  The examiner 
should specifically address the Veteran's 
contention that the use of steroids 
(prednisone) in service resulted in her 
small bowel perforation and abdominal wall 
abscess in 1991.

The examiner should also provide an 
opinion with respect to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
the Veteran's rheumatoid arthritis is the 
result of injury or disease incurred in or 
aggravated by a verified period of 
service.  If aggravation is shown, the 
examiner should quantify the extent of 
aggravation, if possible.  The examiner 
should set forth the complete rationale 
for all opinions expressed and conclusions 
reached.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted , the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




